Title: [Diary entry: 23 May 1785]
From: Washington, George
To: 

Monday 23d. Mercury at 62 in the Morning—70 at Noon and 72 at Night. Calm, cloudy, & warm all day; at times, when the sun came out it was hot. Veg[it]ation rapid by the warmth & moisture of the weather. Set out the Palmeto Royal in my garden—in number  Plants and put the box in which the Magnolio, live oak & Sower Oranges were in the Area in front of the Green House. Doctr. Stuart went away after Dinner. Mrs. Stuart & the Girls remained.